Citation Nr: 1548544	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to exposure to herbicide or as secondary to service-connected disability.  

3.  Entitlement to service connection for a skin rash on the elbows, to include as secondary to exposure to herbicide.

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to exposure to herbicide.

5.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to exposure to herbicide.

6.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to June 1970.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The rating decision granted service connection for PTSD and assigned it a 50 percent evaluation.  The rating decision denied the remaining service connection claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During an August 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified that he received treatment at the Temple, Texas, VA Medical Center (VAMC) and the Central Texas Healthcare System.  The Veteran testified that VA had increased his psychiatric medications since his most recent VA psychiatric examination of March 2011.  VA referred him for anger management in March 2014.  He stated that at least some of his PTSD symptoms had gotten worse since the March 2011 VA examination.  He reported that one month earlier he had received one-on-one PTSD treatment from a VA psychiatrist.

The Veteran's wife testified during the hearing that even with the increase in medication, the Veteran's PTSD symptoms had gotten worse since the 2011 VA examination.  

Therefore, due to the passage of time and the evidence of possible worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new evaluation after a two year period between the last VA examination and the veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Here, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The record includes a brief, one-page admission report showing that in July 2014 the Veteran was admitted overnight for treatment of acute renal failure at the Central Texas Healthcare System.  The report was printed in September 2015 and is numbered page 38.  Otherwise, the record contains no VA treatment records dated after March 12, 2014.  Thus, it appears that outstanding VA treatment records exist that have not been associated with the record before the Board.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the hearing, the Veteran testified that his skin rash symptoms began during active duty and continued thereafter.  His peripheral neuropathy symptoms began in 1970 and continued thereafter.  The Veteran's wife testified that she observed the Veteran have symptoms of obstructive sleep apnea and peripheral neuropathy immediately after service.  The symptoms continued thereafter.  

The Veteran also testified in essence that his erectile dysfunction began after he began taking medication for service-connected disabilities.  He reported that he took 18 medications for service-connected disabilities.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The foregoing hearing testimony raises the possibility that the Veteran has obstructive sleep apnea as a result of active duty; skin rash on the elbows and peripheral neuropathy of the bilateral upper and lower extremities as a result of active duty and/or exposure to herbicide; and erectile dysfunction as a result of service-connected disability.  Thus, the Board finds that a remand is necessary in order for the RO to obtain VA medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014).  The examiner must consider the lay assertions of continuous post-service symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA medical records, to include those from the Temple, Texas, VAMC and the Central Texas Healthcare System, and those dated after March 12, 2014.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any sleep disability that may be present, to include obstructive sleep apnea.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any sleep disability that may be present, to include obstructive sleep apnea, is causally related to the Veteran's active duty. 

The examiner must address the lay statements by the Veteran's wife regarding post-service continuity of symptoms.  Dalton, supra.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any erectile dysfunction that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine: 1) whether it is at least as likely as not (50 percent or more likelihood) that any erectile dysfunction that may be present is causally related to the Veteran's active duty, to include exposure to herbicide; and 2) and whether it is at least as likely as not (50 percent or more likelihood) that any erectile dysfunction that may be present was caused or aggravated by service-connected disability or medication used to treat service-connected disability.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any skin rash of the elbows.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any skin rash of the elbows that may be present is causally related to the Veteran's active duty, to include exposure to herbicide. 

The examiner must address the Veteran's lay statements regarding in-service and post-service continuity of symptoms.  Dalton, supra.

5.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any peripheral neuropathy of the upper and lower bilateral extremities.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any peripheral neuropathy of the upper and lower bilateral extremities that may be present is causally related to the Veteran's active duty, to include exposure to herbicide. 

The examiner must address the lay statements by the Veteran and his wife regarding post-service continuity of symptoms.  Dalton, supra.

6.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

7.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




